Case: 09-40076     Document: 00511242322          Page: 1    Date Filed: 09/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 23, 2010
                                     No. 09-40076
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MIGUEL RUIZ, JR.,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:05-CR-643-2
                              USDC No. 2:08-CV-77


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Miguel Ruiz, Jr., federal prisoner # 57857-179, appeals the denial of his
post judgment motion to amend the judgment denying his 28 U.S.C. § 2255
motion and the denial of his amended § 2255 motion, wherein he sought to
challenge his conviction of possession with intent to distribute 4.83 kilograms of
cocaine. This court granted Ruiz a certificate of appealability on the following
issues: (1) whether the district court erred by denying his motion under Federal


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40076   Document: 00511242322 Page: 2        Date Filed: 09/23/2010
                                No. 09-40076

Rule of Civil Procedure 59(e) and (2) whether the district court erred by denying
Ruiz’s motion to amend his § 2255 motion.
      Ruiz argues that the district court abused its discretion by denying his
Rule 59(e) motion because the motion was timely. He also argues that his
motion should have been granted because the district court did not understand
his § 2255 filings due to his mental deficiency and that his mental deficiency
prevented him from understanding and complying with the § 2255 procedures.
Ruiz has not demonstrated that the district court’s denial of his Rule 59(e)
motion was based upon manifest errors of law or fact or presented newly
discovered evidence. Templet v. HydroChem, Inc., 367 F.3d 473, 478 (5th Cir.
2004). Accordingly, he has not demonstrated that the district court abused its
discretion by denying his motion to alter or amend the judgment. See Midland
West Corp. v. Fed. Deposit Ins. Corp., 911 F.2d 1141, 1145 (5th Cir. 1990).
      Ruiz also argues that the district court erred by denying his post judgment
motion to amend his § 2255 motion. He argues that his motion should have been
granted, pursuant to Federal Rule of Civil Procedure 15, in the interests of
justice because his prior pleadings reflect that he was unable to understand the
proceedings without assistance and that the argument he raised in his motion
to amend, that counsel was ineffective for failing to ensure his mental
competence prior to his conviction and sentencing, related back to his original
§ 2255 filings. Ruiz is not entitled to relief under Rule 15. See Rosenzweig v.
Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003).
      Ruiz’s post judgment motion to amend his § 2255 motion constituted an
unauthorized successive § 2255 motion. See United States v. Orozco-Ramirez,
211 F.3d 862, 867 (5th Cir. 2000) (quoting In re Cain, 137 F.3d 234, 235 (1998));
cf. Gonzalez v. Crosby, 545 U.S. 524, 530-32 (2005). Accordingly, Ruiz has not
demonstrated that the district court erred by denying his motion.
      The judgment is AFFIRMED.



                                       2